Title: To George Washington from John Mercereau, 11 September 1780
From: Mercereau, John
To: Washington, George


                        
                            September. 11: 1780
                        
                         Since Our last No Movements with the Enemy. But are Still Under Marching Orders No arivel but what youl See
                            in the papers nor nothing Else at present but what is in the papers which I Send by Mr Fitz Randolph I Shall indeavour to
                            be up att the time with Every thing Can be got by that time apointed please to Send Some Accounts from the Army here from
                            the Southerd & from the Indians Which they want to know by Sending those Accounts Over I Expect they will in trust
                            him with letters if they Do you will See them first as they have imitated Something of the kind to him, they want
                            philadelphia papers in Return for the york papers your most Obedient Servent
                        
                            John Mercereau
                        
                    